DISSENTING OPINION OF
ROBERTSON, C.J.
In order to a proper understanding and decision of the question involved here the section of the statute (R, L. Sec. 2203) must be read in its entirety for it is only upon such a reading that the intent of the legislature can be gathered. The section, as amended by Act 56 of the Session Laws of 1907, provides that “There may be taxed as costs in cases arising hereunder, besides the usual statutory costs as allowed by district courts for service, summons, oaths and otherwise, not over twenty cents a folio for copies of the evidence and decision either on appeal or as furnished to any party. The costs may, in the discretion of the judge, be divided, or taxed to the losing party. In case of appeal the final award as to costs shall abide the decision of the court.” It is clear to my mind that the appeal referred to in that section is a general appeal involving the merits of the controversy for it is only upon such an appeal that the items of costs which are specifically mentioned would come before this court for review'. And so in the case at bar, the plaintiff hav*284ing brought an appeal from an order sustaining demurrers, the only costs involved and the only costs which the plaintiff asks to have taxed are the costs of this court which were incurred in the proceeding in which the appellant prevailed. Under these circumstances I hold that the costs should be taxed in favor of the plaintiff and against the unsuccessful demurrants other than the Territory which is exempt. In other words, the costs should be taxed in favor of the party prevailing in this court against the unsuccessful parties, excepting, of course, the Territory, as in an ordinary action. I therefore dissent from the view taken by the majority.